DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Popek (WO2019211771A1), B/R Instrument (https://brinstrument.com/blog/cannabis-distillation/winterization-of-cannabis-oil-extracts-to-remove-fats-and-waxes/), Dinafem (https://www.dinafem.org/en/blog/Extraction-of-cannabis-oil-rich-CBD-with-pure-ethanol/) and Newsee (https://www.foodsweeteners.com/applications-and-uses-of-glycine/#respond).
Popek’s general disclosure is to water-soluble and water dispersible cannabinoid formulations (see abstract).
Regarding claim 1, Popek teaches a method for preparing a water-soluble or water dispersible formulation of cannabinoids, the method comprising: preparing a resinous extract from cannabis biomass, wherein the resinous extract comprises a plurality of compounds; dispersing the resinous extract in an aqueous solution containing a water-soluble excipient to form an emulsion, wherein the water-soluble excipients comprise a complexing agent, and wherein the plurality of compounds are solubilized in the aqueous solution by complexation; and drying the aqueous solution to obtain a powder formulation of a cannabinoid (see claim 1). 
Popek teaches the complexing agent as being cyclodextrins, which can include different formulations of cyclodextrins (e.g. alpha-cyclodextrins, beta-cyclodextrins, and gamma- cyclodextrins, or their hydroxypropyl, sulfobutyl ether, or other derivatives) in an aqueous solution (see 0043-0044).
Popek teaches wherein the solvent used for the extraction is ethanol (see 0029) which would be inclusive of a C1-C5 hydrocarbon.
Popek also teaches the resinous extract may undergo a physical separation process (e.g., evaporation or stripping) where the solvent (e.g., ethanol) can be removed partially or completely, from the resin and recovered (see 0042).
Regarding claim 3, Popek teaches wherein the prepared biomass may be used in the formation of a slurry and wherein that slurry may be heated with the extraction chamber to a certain temperature in a range from 20 degrees Celsius to approximately 75 degrees Celsius, from 1minute to approximately 30 minutes, which would be within the claimed range of an extraction taking place at a temperature of less than or equal to 40 degrees Celsius for a period of time less than or equal to 10 minutes (see 0029-0030). Also, Popek teaches to keep the temperature low in order to not decarboxylate the acidic cannabinoids and teaches the residence time of the slurry in the extractor may be optimized for optimum extraction of the active compounds while avoiding extraction of undesired compounds, such as chlorophyll or waxes (see 0030).
Regarding claims 4 and 5, Popek teaches heating the extract in a range from 20 degrees Celsius to approximately 75 degrees Celsius, which would include the instantly claimed range of 60 degrees Celsius and it can be assumed the extraction would have taken place at atmospheric pressure unless otherwise stated.
Regarding claims 6 and 7, Popek teaches the emulsification of the complexing agent (cyclodextrin) being completely solubilized in the aqueous mixture (ethanol/water solution) at a temperature between 0 degrees and 100 degrees Celsius (See 0044) which would be inclusive of the instantly taught temperature ranges. 
Regarding claim 8, Popek teaches the complex to contain terpenes and flavonoids (see abstract, 0019, 0048).
Regarding claim 9, Popek teaches thin film evaporation (see 0041) and teaches the spray-drying process (see 0023, 0046).
Regarding claim 10, Popek teaches the final solid product as a powder easily dispersible in water (see 0046, 0047, 0055).
Regarding claim 12, Popek teaches “Thereafter, an extract that has either had the residual solvent fully or partially removed may be received from the removal process described above and combined with the mixture of excipient and solvent. In at least one example, the fully or partially solvent removed extract may be derived from a stripping process. Successively, a mixture of the extract, excipients, and solvent may be formed. In at least one example, the mixture may be present in the form of an emulsion. The emulsion may thereafter be subjected to liquid-liquid separation, (see 0047) and also teaches the resinous extract may undergo a physical separation process (e.g., evaporation or stripping) where the solvent (e.g., ethanol) can be removed partially or completely, from the resin and recovered (see 0042) and in this context the solvent stripping process and the combining of the partially or fully removed solvent would be the same as the instant purifying and reuse of the solvent.
Popek does not specifically teach the triglyceride having C6-C30 fatty acid content at 1 wt% or less, the ethanol being absolute ethanol, or combining the solution with an aqueous solution of amino acids selected from the group of glycine, alanine or serine, or wherein the 10 wt% mixture of the final product in water forms a clear solution at 25 degrees Celsius.
B/R Instrument’s general disclosure is a web-based report on the winterization and filtration of cannabis extract (see report).
B/R Instrument teaches that winterization is an important step in creating a high purity extract and is the removal of lipids from crude extract. Lipids are fatty acids that dilute the cannabinoid fraction, lowering the purity and cause the distillate to be less transparent (see first page).
Dinafemseed’ general disclosure is a web-based report on extraction of cannabis oil with pure ethanol (see report).
Dinafemseed teaches that absolute ethanol is very effective due to its purity, because it will draw unwanted components such as chlorophyll (which is a good proportion of the weight of dry grass) and because it is much more manageable (see first page).
Newsee’s general disclosure is a web-based report on the applications of glycine (see report).
Newsee teaches that glycine is used to improve gastric absorption of drugs in drug formulations (see in animal and human foods, page 2) and teaches that it can also be used as a buffering agent and has anti-aging properties (see page 3). 
Regarding claims 19 and 20, Popek, Dinafemseed, B/R Instrument, and Newsee teach the specific components of the method steps which would ultimately create the compositions claimed.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use the method taught by Popek in creating a water-soluble cannabis complex with cyclodextrin as the complexing agent because Popek teaches the steps required for the formulation. It would have further been obvious to keep the triglyceride having C6-C30 fatty acid content to 1 wt% or less because winterizing the cannabis extract as taught by B/R Instrument can create a more pure and clear extract/solution and would also create a less diluted product. 
Also, the use of absolute ethanol would help to draw out unwanted chlorophyll form the cannabis crude extract as taught by Dianfemseeds, which would further help to create a purer product. 
It would have been obvious to combine glycine in with the second aqueous mixture to create an amino acid-cyclodextrin-cannabinoid complex because glycine is used in many products such as drug formulations in order to increase gastric absorption as taught by Newseee and doing so in this context would enhance the absorption of the cannabinoids, terpenes and flavonoids.
Optimizing the heating and time ranges to the more-narrow time ranges which are inclusive and have been disclosed in the relied upon art would have been prima facie obvious because these parameters are known to help to keep the cannabinoids from being decarboxylated and/or denatured. Thus, an artisan would modify the time and temperature ranges to the more-narrow ranges to make sure not to destroy the active ingredients within the composition. Also, optimizing the final product to contain a specific amount of cannabinoids through the process of solvent removal is something an artisan having experience in the art could control for, thus creating the final composition as claimed. The process for creating the final product would ultimately create the same composition having the same clear solutions at 25 degrees Celsius because the same steps have been disclosed from the prior art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Popek (WO2019211771A1), B/R Instrument (https://brinstrument.com/blog/cannabis-distillation/winterization-of-cannabis-oil-extracts-to-remove-fats-and-waxes/), Dinafem (https://www.dinafem.org/en/blog/Extraction-of-cannabis-oil-rich-CBD-with-pure-ethanol/) and Newsee (https://www.foodsweeteners.com/products/glycine/) as applied to claims 1, 3-12, and 19-20 above, and further in view of Chromey (Principles and Recent Advancements in Microextraction Techniques, Comprehensive Analytical Chemistry, Vol 81, 2018).
The methods of claim 1 are currently disclosed in the art as discussed in the above rejection however the process of claim 2 is not specifically taught. 
Chromey’s general disclosure is to extraction techniques (see introduction). 
Chromey teaches “the use of small volumes of organic solvents for multiple extractions has also been mathematically proven to be more efficient than the use of a large organic solvent volume for one single extraction. A single extraction recovers only a fraction of an analyte from solution. Multiple extractions recover the same percentage of analyte each time and accumulation of the extracted fractions yield a high overall extraction efficiency” (see page 265, first para.).
Therefore, it would have been obvious at the effective filing date to repeat step (a) multiple times in order to accumulate an overall higher extraction efficieny as taught by Chromey. There would be a great expectation of success in repeating this process to increase yield as this is a conventional step in the extraction process. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Popek (WO2019211771A1), B/R Instrument (https://brinstrument.com/blog/cannabis-distillation/winterization-of-cannabis-oil-extracts-to-remove-fats-and-waxes/), Dinafem (https://www.dinafem.org/en/blog/Extraction-of-cannabis-oil-rich-CBD-with-pure-ethanol/) and Newsee (https://www.foodsweeteners.com/applications-and-uses-of-glycine/) as applied to claims 1, 3-12 and 19-20 above, and further in view of Khalid (Effect of Cyclodextrin Derivatization on Solubility and Efficacy of Drugs, Colloid Science in Pharmaceutical Nanotechnology, Dec. 11, 2019).
The methods of claim 1 are currently disclosed in the art as discussed in the above rejection however, the specific cyclodextrins of claims 13 and 14 are not specifically disclosed.
Khalid’s general disclosure is to cyclodextrin (CDs) derivatives (see abstract).
Regarding claim 13, Khalid teaches that sulfated CD’s has anticancer, antiviral, anti-inflammatory effects and are used as solubility enhancers and can be effectively used in clinical trials (see 2.4 page 6).
Regarding claim 14, Khalid teaches that methyl derivatives of CDs enhances solubility, is easily available, cost effective and has good water solubility and also gives methyl beta-CD as an example (see bottom of page 3, top of page 4).
Therefore, it would have been obvious at the effective filing date to use sulfated CDs or methylated beta-CDs as discussed by Khalid because each of these derivatives can improve solubility, enhance drug uptake and has properties that could benefit the consumer.
There would have been a reasonable expectation of success in using either of these cyclodextrins in Popek’s invention because cyclodextrins are conventionally known and used to encapsulate drugs for delivery and reacting them with various reagents helps to produce water-soluble derivatives (see abstract).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Popek (WO2019211771A1), B/R Instrument (https://brinstrument.com/blog/cannabis-distillation/winterization-of-cannabis-oil-extracts-to-remove-fats-and-waxes/), Dinafem (https://www.dinafem.org/en/blog/Extraction-of-cannabis-oil-rich-CBD-with-pure-ethanol/) and Newsee (https://www.foodsweeteners.com/products/glycine/) as applied to claims 1, 3-12, 19 and 20 above, and further in view of Leone-Bay (WO2018175992A1).
The methods of claim 1 are currently disclosed in the art as discussed in the above rejection however, the specific terpenes and flavonoids are not discussed. 
Leone-Bay’s general disclosure is to a fast-acting oral formulation with restored entourage effects from plant derived molecules (see abstract).
Leone-Bay teaches wherein “Flavonoids are a class of molecules that are ubiquitous among plants, and several are consumed as nutritional supplements for their antioxidant properties. Certain terpenes and flavonoids can interact with cannabinoid receptors, and this is thought to be one reason they contribute to the effects of cannabis. Consumption of THC and/or CBD in combination with other cannabis-derived molecules can enhance the desired effects of THC and/or CBD, and the combinatory action of cannabis-derived molecules can be referred to as entourage effects. Entourage effects may enhance the therapeutic potential of cannabinoids such as THC and CBD, with respect to pain, inflammation, depression, anxiety, addition, epilepsy, cancer, and infections (Russo, E. 2011. British Journal of Pharmacology. 163(7): 1344-1364). Entourage effects may also counteract THC side effects, such as dysphoria, and/or may enhance cannabis-induced euphoria” (see 0016).
Regarding claims 16 and 17, Leone-Bay also teaches some of the relied upon terpenes or flavonoids, for instance; dodeca- 2E,4E,8Z,10E/Z-tetraenoic-acid isobutylamide (see 0010), camphor, eucalyptol, d-limonene, pulegone (see 0025), cannaflavin A, cannaflavin B, cannaflavin C, (0026) beta-pinene (0046) etc. and being useful as having an entourage effect when combined with cannabinoids.
Therefore, it would have been obvious to include the specific terpenes or flavonoids as discussed by Leon-Bay because when these are included along with cannabinoids they create an entourage effect which enhances many therapeutic aspects of the cannabinoid compounds.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Popek (WO2019211771A1), B/R Instrument (https://brinstrument.com/blog/cannabis-distillation/winterization-of-cannabis-oil-extracts-to-remove-fats-and-waxes/), Dinafem (https://www.dinafem.org/en/blog/Extraction-of-cannabis-oil-rich-CBD-with-pure-ethanol/) and Newsee (https://www.foodsweeteners.com/products/glycine/) as applied to claims 1, 3-12, 19 and 20 above, and further in view of Precision Extraction (https://precisionextraction.com/2016/06/live-resin-extraction/).
The methods of claim 1 are currently disclosed in the art as discussed in the above rejection however, the process of maintaining the cannabis sativa plant at a temperature of less than or equal to about 10 degrees Celsius from a time of less than 24 hours after harvest to the time of extraction was not specifically discussed.
Precision Extraction’s general disclosure is a web-based article about extraction tips (see article).
Precision Extraction teaches “Most extraction companies have heard of, and many have integrated, a process called “live resin”. Simply put, live resin involves freezing freshly trimmed cannabis and, upon becoming frozen in about 24 – 36 hours, immediately thereafter extracting the material. This process is designed to preserve terpenes and prevent the aforementioned drying, oxidation, and heat that degrade terpenes. The result? Almost always a superior extract.
If you can’t immediately begin the extraction process upon freezing, keep in mind that frozen plant material will still result in a better extract than starting from dried leaf. Freezing stops the metabolic process and prevents degradation of the plant material” (see Freeze it! Live Resin Makes Better Concentrate).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to keep the cannabis plant at temperatures below 10 degrees Celsius (freezing) and within 24 hours in order to make a live resin which would ultimately create a more concentrated product. As taught by Precision Extraction, freezing stops the metabolic process and prevents degradation of the plant material. 
There would have been a reasonable expectation of success in arriving at this step because it is a process that is known in the field and has been documented in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655